 

Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") dated as of October 17,
2014 (the “Effective Date”), is by and between Idle Media, Inc. (the "Company")
and Marcus Frasier (the "Executive").

 

 

RECITALS

 

WHEREAS, the Company is a Nevada corporation having its principal office at 216
S. Centre Avenue, Leesport, PA, 19533; and

 

WHEREAS, the Executive is an individual having a principal residence in the
State of Pennsylvania; and

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to gain employment with the Company, all upon the terms and provisions, and
subject to the conditions, as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt, and legal adequacy of which is hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

 

1.             POSITION AND DUTIES.

 

(a)     Reporting. During the term of this Agreement (the “Employment Term”),
the Company shall employ the Executive, and the Executive shall serve, as the
Chief Executive Officer of the Company. The Executive shall report directly to
the Board of Directors (the “Board of Directors”) of the Company.

 

(b)     Responsibilities. The Executive shall have responsibility to oversee all
aspects of the Company’s business activities as are customarily performed and
enjoyed by persons employed in comparable positions, subject, however, in all
instances to the direction and control of the Board of Directors.

 

(c)     Devotion of Executive’s Time. Subject to Section 1(d) hereof, the
Executive shall devote substantially all of his business time, labor, skill and
energy to conducting the business and affairs of the Company and to performing
his duties and responsibilities to the Company as set forth in Section 1(b)
hereof, unless otherwise agreed to by the Company’s Board of Directors. The
Executive shall perform the Executive's duties and responsibilities to the
Company diligently, competently, faithfully and to the best of his ability.

 

(d)     Representations. The Executive represents and warrants to the Company
that the Executive has the right to negotiate and enter into this Agreement, and
the Executive's execution, delivery and performance of this Agreement does not
breach, interfere with or conflict with any other contractual agreement,
covenant not to compete, option, right of first refusal or other existing
business relationship or any judgment or order, in each case, to which the
Executive is a party or otherwise subject. The Executive acknowledges that this
representation and warranty is a material inducement to the Company entering
into this Agreement and in the event the Executive breaches this representation
and warranty, the Executive agrees to indemnify and hold harmless the Company
from any and all claims, actions, losses, damages, including, but not limited
to, reasonable attorney's fees and expenses incurred by the Company as a result
of such breach.

 

Confidential

 

 
Page 1

--------------------------------------------------------------------------------

 

 

2.             Employment Term.

 

(a)     The initial term of employment shall be for a period of three (3) years
(the “Employment Term”), commencing with the date hereof, unless sooner
terminated as provided in this Agreement. This Agreement shall be renewed
annually for a term of one (1) year (each a “Successive Term”) unless the
Company or the Executive gives notice to the other of termination at least six
(6) months prior to the expiration of the Employment Term, or any Successive
Term, as the case may be. Each of the Executive and the Company at his or its
sole discretion and with or without good reason, may elect not to renew this
Agreement at the end of the Employment Term or any Successive Term.

 

(b)     Notwithstanding the provisions of Section 2(a) above, the Company shall
have the right to terminate the Executive's employment for Cause (as defined in
Section 2(c) below); provided, however, that the Executive shall not be deemed
to have been terminated for Cause unless and until the Board of Directors at a
meeting duly called and held for that purpose shall have determined that the
Executive committed an act falling within the definition of Cause and specifying
the basis for such determination. If the Executive's employment shall be
terminated by the Company for Cause, then the Company shall pay to the Executive
any unpaid salary, bonuses and benefits through the effective date of
termination.

 

(c)     For purposes of this Agreement the term, "Cause" shall mean the
Executive's: (a) engagement in gross misconduct materially injurious to the
Company: (b) knowing and willful neglect or refusal to attend to the material
duties assigned to him by the Board of Directors of the Company, which is not
cured within thirty (30) days after written notice; (c) commission of an act of
fraud or embezzlement; or (d) conviction of a felony.

 

(d)     Any purported termination of the Executive's employment by the Company
hereunder shall be communicated by a Notice of Termination (as defined herein)
to the Executive in accordance with Section 10. For purposes of this Agreement,
a "Notice of Termination" shall mean a written notice which shall indicate those
specific termination provisions in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provisions so
indicated.

 

(e)     For purposes of this Agreement, the date of termination shall be: (a) if
this Agreement is terminated by the Company for Incapacity (as defined in
Section 4(a) below), the date on which a Notice of Termination is given, (b) if
the Executive's employment is terminated by the Company for any other reason
(other than death), the date on which a Notice of Termination is given or (c) if
the Executive terminates his employment for any reason, the date on, which he
gives the Company notice of such termination.

 

Confidential

 

 
Page 2

--------------------------------------------------------------------------------

 

 

3.             Compensation.

 

(a)     The Company shall pay to the Executive for the services to be rendered
by the Executive hereunder, a salary for the Employment Term and any Successive
Term under this Agreement at the rate of US$ 450,000 (the “Base Salary”) per
annum. The salary shall be payable in accordance with the Company's regular
policies, subject to applicable withholding and other taxes. Such salary will be
increased each January 1 during the Employment Term and each Successive Term of
this Agreement by an amount equal to ten percent (10%) of the Executive's annual
salary for the prior fiscal year.

 

(b)     The Executive shall receive a cash bonus with respect to each calendar
year of the Company during which he is employed hereunder, commencing with the
year ending December 31, 2014, in an amount to be to be determined at the
discretion of the Board of Directors of the Company (the “Annual Bonus”).

 

(c)     The Executive shall be granted options annually to acquire shares of
restricted stock of the Company (each a “Grant”) in amounts determined by the
Board of Directors. Each Grant shall be granted at fair market and shall be
evidenced by a Stock Option Agreement between the Executive and the Company and
shall be granted pursuant to the Company’s 2014 Equity Incentive Plan (the
“Plan”).

 

(d)     The Executive shall be entitled to participate in, and receive benefits
from any vacation, holiday and other employee benefit plan of the Company which
may be in effect at any time during the course of his employment by the Company
and which shall be generally available to other senior executives of the Company
occupying positions of comparable status or responsibility. In addition, the
Executive shall be entitled to four (4) weeks of paid vacation.

 

(e)     The Company agrees promptly to reimburse the Executive for all
reasonable and necessary business expenses upon the presentation by the
Executive of appropriate evidence thereof.

 

4.             Death; Incapacity.

 

(a)     If, during the Employment Term or any Successive Term hereunder, because
of illness or other incapacity, the Executive shall fail for a period of six (6)
consecutive months (the "Incapacity"), to render the services contemplated
hereunder, then the Company, at its option, may terminate the employment
hereunder by notice to the Executive, effective on the giving of such notice;
provided however, that the Company shall (i) pay to the Executive any unpaid
salary through the effective date of termination specified in such notice; (ii)
pay to the Executive his accrued but unpaid Annual Bonus and additional
incentive compensation, if any, for any prior-year bonus period ending on or
before the date of termination of the Executive's employment with the Company;
(iii) continue to pay the Executive for a period of six (6) months following the
effective date of termination, an amount equal to the excess, if any, of (A) the
Base Salary he was receiving at the time of his Incapacity, over (B) any benefit
the Executive is entitled to receive during such period under any disability
insurance policies provided to the Executive by the Company or maintained by the
Executive, such amount to be paid in the manner and at such time as the salary
otherwise would have been payable to the Executive; and (iv) pay to the
Executive (within forty-five (45) days after the end of the fiscal quarter in
which such termination occurs) a pro-rata portion (based upon the period ending
on the date of termination of the Executive's employment hereunder) of the
Annual Bonus and incentive compensation, if any, for the bonus period in which
such termination occurs. The Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of the Executive's Incapacity and other reimbursable expenses due under
Section 3(e) through the date of Executive's Incapacity, and repayment of
compensation for unused vacation days that have accumulated during the calendar
years in which such termination occurs).

 

Confidential

 

 
Page 3

--------------------------------------------------------------------------------

 

  

(b)     In the event of the death of the Executive during the Employment Term or
Successive Term, the Employment Term or the Successive Term hereunder shall
terminate on the date of death of the Executive; provided, however, that the
Company shall (i) pay to the estate of the deceased Executive any unpaid Base
Salary through the Executive's date of death; (ii) pay to the estate of the
deceased Executive his accrued but unpaid Annual Bonus and incentive
compensation if any, for any prior-year bonus period ending on or before the
Executive's date of death; (iii) pay to the estate of the deceased Executive
(based upon the period ending on the date of death) a pro rata portion of the
Annual Bonus and any incentive compensation, if any for the bonus period in
which termination occurs; and (iv) continue to pay the Executive for a period of
six (6) months following the Executive's date of death, an amount equal to the
excess, if any, of (A) the salary he was receiving at the time of his death,
over (B) any benefit the Executive is entitled to receive during such period
under any life insurance policies provided to the Executive by the Company, such
amount to be paid in the manner and at such time as the salary otherwise would
have been payable to the Executive. The Company shall have no further liability
hereunder (other than for (x) reimbursement for reasonable business expenses
incurred prior to the date of the Executive's death and other reimbursable
expenses due under Section 3(e) through the date of Executive's death, and (y)
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs).

 

5.             Severance compensation Upon Termination of Employment.

 

(a)     If the Executive's employment with the Company shall be terminated (x)
by the Company as a result of a Major Event (as definite in Section 5(c) below),
or (y) by the Executive for Good Reason in connection with a Major Event, then
the Company shall, unless waived by the Executive for any reason or no reason:

 

(i)     pay to Executive as severance pay, payable at the time of termination,
an amount equal to the sum of (z) any unpaid Base Salary through the effective
date of termination, and (w) an amount equal to two and ninety-nine
one-hundredths (2.99) multiplied by the Executive's "base amount" (as determined
in accordance with Section 28OG of the Internal Revenue Code of 1986 (the
"Code");

 

Confidential

 

 
Page 4

--------------------------------------------------------------------------------

 

 

(ii)     arrange to provide Executive, for a twelve (12) month period (or such
shorter period as Executive may elect), with disability, accident and health
insurance substantially similar to those insurance benefits which Executive is
receiving immediately prior to the earlier of a Major Event, if any, or the date
of termination to the extent obtainable upon reasonable terms, provided,
however, if it is not so obtainable, the Company shall pay to the Executive in
cash, the annual amount paid by the Company for such benefits during the
previous year of the Executive's employment; and

 

(iii)     Notwithstanding the foregoing, the payments made to the Executive
pursuant to this Section 5(a) shall be reduced to the extent necessary to
prevent such payments from constituting an "excess parachute payment" within the
meaning of Section 280G of the Code, and in the event that such payments are
reduced, the Executive shall be permitted to direct the manner in which the
payments shall be reduced. The Executive shall have the option to accept or
waive any rights under this Section 5(a).

 

(b)     If the Executive's employment shall be terminated (x) by the Company
other than pursuant to Section 2(b), Section 4 or Section 5(a), or (y) by the
Executive for Good Reason other than in connection with a Major Event, then the
Company shall pay to the Executive as severance pay, payable at the time of
termination, an amount equal, to any unpaid Base Salary through the end of the
term of this Agreement, plus an amount equal to one (1) year of Executive's Base
Salary as shall be in effect at the time of termination.

 

(c)     For purposes of this Agreement the term "Good Reason," shall mean any of
the following:

 

(i)     a Major Event;

 

(ii)     the assignment to the Executive by the Company of duties in connection
with, or a substantial alteration in the nature or status of, Executive's
responsibility on the later of the date of this Agreement or on the last date on
which such responsibilities are increased;

 

(iii)     a reduction by the Company in the Executive's Base Salary as in effect
on the later of the date of this Agreement or the last date on which such Base
Salary is increased:

 

(iv)     any breach by the Company of any material provision of this Agreement;
provided, however, that the Executive shall give written notice to the Company
which shall indicate those specified provisions in this Agreement relied upon
and which shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination; or

 

(v)     any failure by the Company to obtain the assumption of this Agreement by
any successors or assigns of the Company.

 

Confidential

 

 
Page 5

--------------------------------------------------------------------------------

 

 

(d)     For purposes of this Agreement, a "Major Event" shall be deemed to have
occurred if (i) there shall be consummated any consolidation or merger of the
Company in which the Company is not the continuing or surviving company or
pursuant to which shares of the Company's common stock would be converted into
cash, securities or other property, other than a merger of the Company, in which
the holders of the Company's common stock immediately prior to the merger have
the same proportionate ownership of common stock of the surviving company
immediately after the merger; (ii) there shall be consummated any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company; (iii)
proceedings or actions for the liquidation or dissolution of the Company are
initiated by the Company; or (iv) any "Person" (as defined in Sections 13(d) and
14(d) of the Exchange Act) (other than the Executive or persons who beneficially
own more than twenty-five percent (25.0%) of the capital stock of the Company on
a fully diluted and as- converted basis outstanding as of the date hereof)
becomes the "Beneficial Owner" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), directly or indirectly,
of thirty percent (30.0%) or more of the Company's outstanding capital stock on
a fully diluted and as-converted basis at such time; provided, however, that a
Major Event shall not be deemed to have occurred solely by reason of the
consummation of a firmly underwritten public offering, private placement or
other financing in which the Company’s securities are acquired for cash
consideration.

 

(e)     The Executive shall neither be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor, except to the extent provided in Section 5(a)
above, shall the amount of any payment provided for under this Agreement be
reduced by any compensation earned by the Executive as a result of employment by
another employer or by retirement benefits, after the date of termination, or
otherwise.

 

(f)     The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive's existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan of the Company, or other
contract, plan or arrangement, or pursuant to applicable law.

 

6.             EMPLOYEE BENEFITS.

 

(a)     Eligibility. During the period of the Executive's employment with the
Company hereunder, the Executive shall be entitled to receive such other
perquisites and fringe benefits generally if and when made available by the
Company to its senior executives and key management employees as a group in
accordance with the plans and policies of the Company from time to time in
effect, including, without limitation, medical insurance, disability and life
insurance, participation in retirement, savings, subject to, and on a basis
consistent with, the terms, conditions, and overall administration of such plans
and policies, on terms no less favorable, in each instance, than those made
available to other senior executives and key management employees of the
Company.

 

(b)     Vacation Time. The Executive shall be entitled to paid vacation time and
holidays per annum as is consistent with his position with the Company and the
performance of his duties hereunder; provided that the Executive shall not be
able to take vacation time at any time that would materially interfere with the
business or operations of the Company. The Executive shall be entitled to four
(4) weeks of paid vacation for each twelve (12) months of employment.

 

Confidential

 

 
Page 6

--------------------------------------------------------------------------------

 

 

7.             INSURANCE. The Company shall have the right to apply for and take
out, in the Company’s own name or otherwise, at the Company’s expense, life,
health, accident, or other insurance covering the Executive, in any amount the
Company deems necessary to protect the Company’s interest hereunder, and the
Executive shall have no right, title or interest in or to any such insurance or
the proceeds thereof. The Executive shall assist the Company in obtaining such
insurance by submitting to usual and customary medical and other examinations
and by signing such applications, statements and other instruments as may be
reasonably required by any insurance company in connection with obtaining such
insurance coverage.

 

8.             DEDUCTIONS AND WITHHOLDINGS. All amounts payable or which become
payable to the Executive under any provision of this Agreement shall be subject
to such deductions and withholdings as is required by applicable law.

 

9.             INDEMNIFICATION. The Company shall indemnify the Executive in his
capacity as an officer of the Company to the fullest extent permitted by
applicable law against all debts, judgments, costs, charges or expenses
whatsoever incurred or sustained by the Executive in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer of the Company, or because of actions taken by
the Executive which were believed by the Executive to be in the best interests
of the Company, and the Executive shall be entitled to be covered by any
directors' and officers' liability insurance policies which the Company may
maintain for the benefit of its directors and officers, subject to the
limitations of any such policies. The Company shall have the right to assume,
with legal counsel of its choice, the defense of the Executive in any such
action, suit or proceeding for which the Company is providing indemnification to
the Executive. Should the Executive determine to employ separate legal counsel
in any such action, suit or proceeding, any costs and expenses of such separate
legal counsel shall be the sole responsibility of the Executive. If the Company
does not assume the defense of any such action, suit or other proceeding, the
Company shall, upon request of the Executive, promptly advance or pay any amount
for costs or expenses (including, without limitation, the reasonable legal fees
and expenses of counsel retained by the Executive) incurred by the Executive in
connection with any such action, suit or proceeding. The Company shall not
indemnify the Executive against any actions that would be deemed illegal or
contrary to the general indemnification provisions of the Nevada Corporations
Code.

 

10.             NOTICES. All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the “Business Day” (defined as a day on which the New York Stock
Exchange is open) of such delivery (as evidenced by the receipt of the personal
delivery service); (ii) if mailed certified or registered mail return receipt
requested, four (4) Business Days after being mailed; (iii) if delivered by
overnight courier (with all charges having been prepaid), on the Business Day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing); or (iv) if delivered by facsimile or e-mail transmission,
on the Business Day of such delivery if sent by 6:00 p.m. in the time zone of
the recipient, or if sent after that time, on the next succeeding Business Day
(as evidenced by the printed confirmation of delivery generated by the sending
party's telecopier machine or e-mail log). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
10), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second (2nd)
Business Day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

Confidential

 

 
Page 7

--------------------------------------------------------------------------------

 

 

If to the Executive:

 

Marcus Frasier

216 S. Centre Avenue

Leesport, PA, 19533

 

If to the Company:

 

Idle Media, Inc.

216 S. Centre Avenue

Leesport, PA, 19533

Attention: Chief Financial Officer

 

or to such other address as a party may have furnished to the other parties in
writing in accordance herewith. Any notice, consent, direction, approval,
instruction, request or other communication given in accordance with this
Section 10 shall be effective after it is received by the intended recipient.

 

11.             GENERAL PROVISIONS.

 

(a)     Benefit of Agreement and Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, administrators, successors and permitted assigns; provided, however,
that the Executive may not assign any of his rights or duties hereunder except
upon the prior written consent of the Company. This Agreement shall be binding
on any successor to the Company whether by merger, consolidation, acquisition of
all or substantially all of the Company's stock, assets or business or
otherwise, as fully as if such successor were a signatory hereto, and the
Company shall cause such successor to, and such successor shall, expressly
assume the Company's obligations hereunder. The term "Company" as used in this
Agreement shall include all such successors. Except as expressly permitted by
Section 11(a), nothing herein is intended to or shall be construed to confer
upon or give any person, other than the parties hereto, any rights, privileges
or remedies under or by reason of this Agreement.


                                (b)     Governing Law; Jurisdiction. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD OR REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS. THIS
AGREEMENT SHALL BE CONSTRUED AND INTERPRETED WITHOUT REGARD TO ANY PRESUMPTION
AGAINST THE PARTY CAUSING THIS AGREEMENT TO BE DRAFTED. EACH OF THE PARTIES
UNCONDITIONALLY AND IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEVADA WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH OF THE PARTIES
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT TO CONTEST THE VENUE OF SAID
COURTS OR TO CLAIM THAT SAID COURTS CONSTITUTE AN INCONVENIENT FORUM. EACH OF
THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

Confidential 

 

 
Page 8

--------------------------------------------------------------------------------

 

 

(c)     Severability. Each term and provision of this Agreement is severable;
the invalidity, illegality or unenforceability or modification of any term or
provision of this Agreement shall not affect the validity, legality and
enforceability of the other terms and provisions of this Agreement, which shall
remain in full force and effect. Since it is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought, should any particular provision of this Agreement
be deemed invalid, illegal or unenforceable, the same shall be deemed reformed
and amended to delete that portion that is adjudicated to be invalid, illegal or
unenforceable and the deletion shall apply only with respect to the operation of
such provision and to the extent of such provision and, to the extent that a
provision of this Agreement would be deemed unenforceable by virtue of its
scope, but may be made enforceable by limitation thereon, each party agrees that
this Agreement shall be reformed and amended so that the same shall be
enforceable to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought.

 

(d)     Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties, and supersedes any and all other prior and/or
contemporaneous understandings and agreements, either oral or in writing,
between the parties hereto with respect to the subject matter hereof, all of
which are merged herein. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, which are
not embodied herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding.

 

(e)     Amendments; Waiver. This Agreement may be modified, amended or waived
only by an instrument in writing signed by the Company and the Executive. No
waiver of any provision hereof shall be valid unless made in writing and signed
by the party making the waiver. No waiver of any provision of this Agreement
shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver.

 

(f)     Attorneys' Fees. Should any party hereto institute any action or
proceeding at law or in equity, or in connection with any arbitration, to
enforce any provision of this Agreement, including an action for declaratory
relief, or for damages by reason of an alleged breach of any provision of this
Agreement, or otherwise in connection with this Agreement, or any provision
hereof, the prevailing party shall be entitled to recover from the losing party
or parties reasonable attorneys' fees and expenses for services rendered to the
prevailing party in such action or proceeding.

 

Confidential

 

 
Page 9

--------------------------------------------------------------------------------

 

 

(g)     Headings; Counterparts. The headings contained in this Agreement are
inserted for reference purposes only and shall not in any way affect the
meaning, construction or interpretation of this Agreement. This Agreement may be
executed in two (2) counterparts, each of which, when executed, shall be deemed
to be an original, but both of which, when taken together, shall constitute one
(1) and the same document.

 

(h)     Further Assurances. The Executive shall execute and/or cause to be
delivered to the Company such instruments and other documents, and shall take
such other actions, as the Company may reasonably request at any time for the
purpose of carrying out or evidencing any of the provisions of this Agreement.

 

(i)     Right to Legal Representation. The Executive represents and warrants
that the Executive has read this Agreement and the Executive understands
connection with the negotiation and execution of this Agreement and that the
Executive has either retained and has been represented by such legal counsel or
has knowingly and voluntarily waived his right to such legal counsel and desires
to enter into this Agreement without the benefit of independent legal
representation.

 

(j)     Affirmations of the Executive. By the Executive’s signature below, the
Executive represents to and agrees with the Company that the Executive hereby
accepts this Agreement subject to all of the terms and provisions hereof. The
Executive has reviewed this Agreement in its entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands all of the provisions of this Agreement.

 

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement as of the Effective Date hereof.

 

IDLE MEDIA, INC.

 

 

By:_________________________________

Name:

Title: Chief Financial Officer

 

 

     EXECUTIVE                         

 

 

 

By:____________________________________

 Name:     Marcus Frasier           

 

Confidential

 

 

Page 10